Citation Nr: 0933098	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for right eye pterygium.

2.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1946 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In his February 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9) the Veteran indicated that he was no longer able to 
work due to his right eye disability.  Thereafter, in an 
August 2009 Written Brief Presentation, the Veteran's 
representative argued that the Veteran was entitled to a 
TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans' Claims (Court) 
held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issues before the 
Board are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that the Veteran's increased rating claim 
must be remanded for further development.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2008).

Right eye pterygium

Specifically, the Veteran was last provided with a VA 
examination concerning his right eye disability in February 
2005.  In his February 2006 VA Form 9, he asserted  that such 
disability had increased in severity to the point that he 
could no longer work as a truck driver due to an inability to 
see while driving at night.  Thus, an updated VA examination 
is needed to fully and fairly evaluate the Veteran's claim 
for an increased rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

The Board further observes that the Veteran has indicated 
that he was being treated at the Birmingham, Alabama, VA 
Medical Center for his right eye disability.  The most recent 
VA treatment records in the claims file are dated in January 
2006.  As such, any outstanding VA treatment records should 
be obtained and considered.

Finally, the Veteran has not been advised of the criteria 
under which his right eye disability is rated, what specific 
symptoms are necessary to be granted a higher rating, that he 
should submit evidence demonstrating the impact such 
disability has on his employment and daily life, and examples 
of the types of medical and lay evidence that are relevant to 
his claim for an increased rating, in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Veteran should be provided with such notice upon remand.

TDIU

As noted above, in his February 2006 VA Form 9, the Veteran 
indicated that he was no longer able to work due to his right 
eye disability.  In this case, the Veteran has raised the 
issue of entitlement to TDIU at the time that he was 
challenging the assigned disability rating for the service-
connected right eye disability.  Therefore, the claim of TDIU 
is part and parcel with the original claim and is properly 
before the Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that 
his is unable to work, the Board will consider whether 
referral for extraschedular consideration is warranted in 
this case.  To accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  Such a rating can include a total disability 
rating based on individual unemployability.  38 C.F.R. § 
4.16.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disability prevents him from securing or following a 
substantially gainful occupation.  As such, the Board must 
remand this claim for such on opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall provide the 
Veteran with proper notice that informs 
him of the criteria under which his 
right eye disability is rated 
(Diagnostic Code 6034); what specific 
symptoms are necessary to be granted a 
higher rating; that he may submit 
evidence demonstrating the impact such 
disability has on his employment and 
daily life; and examples of the types 
of medical and lay evidence that are 
relevant to his claim for an increased 
rating, in accordance with Vazquez-
Flores, 22 Vet. App. at 43-44.

2.  The RO/AMC shall attempt to obtain 
any VA outpatient treatment records of 
the Veteran dated from January 2006 to 
the present from the VA Medical Center 
in Birmingham, Alabama, that pertains 
to treatment for his right eye 
disability, and are not currently 
included in his claims file.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated, and the Veteran is to be 
informed of any records that could not 
be obtained.

3.  The RO/AMC shall then schedule the 
Veteran for a VA ophthalmology 
examination to determine the current 
nature and severity of his right eye 
pterygium.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  All 
appropriate diagnostic testing should 
be performed to determine the 
impairment of visual acuity of both 
eyes.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  The examiner should discuss all 
impairment and/or symptoms caused by 
the Veteran's service-connected 
disability, and state the impact that 
these symptoms and/or impairment have 
on his ability to work, to include 
whether the right eye pterygium 
prevents the Veteran from securing or 
following a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed shall be 
provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

